DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
	The terminal disclaimer filed on October 3, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/515,043 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
	Applicant’s arguments with respect to Claim 1 as amended have been considered but are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection.
	Applicant amended Claim 1 with the additional limitation of “…wherein a width of the movable portion is identical to a width of the molding cavity;” 
	No new matter added as indicated by Figs 2A-2D paragraph [0028] (a driving mechanism – 60 to drive the movable portion – 114 of Fig. 1 to the position shown in Fig 2A…so that the volume of the molding cavity – 110a is reduced…). 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (US 2009/0140447) in view of Watanabe (JP2012-051268A).
	Regarding Claim 1, Kawamura discloses an injection molding apparatus, comprising: 
	a mold, comprising a fixed portion and a movable portion (abstract), wherein a molding cavity is formed between the fixed portion and the movable portion (Fig. 1 abstract, movable mold – 2 fixed mold – 1 cavity – 3), the movable portion is adapted to move relative to the fixed portion to change a volume of the molding cavity (paragraph [0037] the movable mold is moved further toward the fixed of mold while the sealing member is compressed, whereby the volume of the cavity is reduced while the gas-
	an injection device, adapted to inject a material into the molding cavity (paragraph [0001]), wherein the material comprises a supercritical fluid, the supercritical fluid is prevented from being gasified in the pressurized state, and the supercritical fluid is gasified in the non-pressurized state (paragraphs [0096] [0098] [0099]  gas is in supercritical expansion and  expanded gas is dissolved …in which the pressure has been increased…then the movable mold is moved to enlarge the volume of the cavity…). 
	However, while Kawamura discloses that the movable mold has a concave shape fitted outside the convex of the fixed mold and such that the width of the movable mold is larger than that of the molding cavity, it does not disclose an embodiment whereby “…a width of the movable portion is identical to a width of the molding cavity…” as recited in amended Claim 1.
	In the same field of endeavor, Watanabe teaches a method of manufacturing an expandable plastic molding using a resin raw material to which a foaming agent is added followed by an injection step into a cavity of the mold (abstract). Watanabe further teaches a movable portion of the mold has an identical width to a width of the molding cavity (See Figs 3(a), 3(b) paragraph [0049] …the resin raw material is injected 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Kawamura to incorporate the teachings of Watanabe whereby an injection molding apparatus comprising a mold, comprising a fixed portion and a movable portion forming a molding cavity between the portions with the movable portion adapted to move relative to a fixed portion and adjusted between a non-pressurized and a pressurized state, as disclosed by Kawamura, to consider that the movable portion has a width identical to a width of the molding cavity, as taught by Watanabe. 
One with ordinary skill in the art would be motivated to use a movable portion with a width of the movable portion being identical to a width of a molding cavity formed with a fixed portion because in that way the expansion ratio of an obtained foamable plastic molding – 7 is increased and a maximum expansion width of the cavity with a corresponding expansion speed of the cavity can be set (Fig. 3(a) - 3(c) paragraph [0049]).
Regarding Claim 2, the combination of Kawamura and Watanabe disclose all the limitations of Claim 1 and Kawamura further discloses that the injection molding apparatus further comprises a gas supply device, wherein the gas supply device is adapted to supply a gas into the molding cavity to increase the pressure inside the molding cavity (paragraphs [0041] [0044] preferable that a gas passageway for supplying an discharging gas…provided; …it is possible to supply external pressurized 
Regarding Claim 3, the combination of Kawamura and Watanabe disclose all the limitations of Claim 2 and Kawamura further discloses that the injection molding apparatus further comprises wherein the mold has a gas injection passage, the gas injection passage connects interior of the molding cavity and exterior of the molding cavity, and the gas supply device is adapted to supply the gas into the molding cavity via the gas injection passage (Fig. 1 paragraphs [0056] [0057] gas passageway – 5 extending from the inside of the fixed mold – 1 to the outside thereof..; In the outside of the fixed mold – 1 , the gas passageway – 5 is provided with a valve – 8; gas can be charged into and discharged from the cavity – 3…by opening the valve – 8).
Regarding Claim 4, the combination of Kawamura and Watanabe disclose all the limitations of Claim 3 and Watanabe further discloses that the injection molding apparatus further comprises a pressure sensor, wherein the pressure sensor is disposed to the gas injection passage (paragraph [0033] …in the injection molding machine – 1, an internal pressure detecting unit (not shown) for detecting an internal pressure between the front end portion of the front end portion of the cylinder – 2 and the nozzle – 22 is also provided in the cylinder – 6).
 
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748